DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 3/15/21 and has been entered and made of record. Currently, claims 1-20 are pending.

Response to Arguments

Applicant’s arguments, see pages 9-11 of the remarks, filed 3/15/21, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), to generate a registration information of the file using the identification information, an expiry of the file, key information associated with the identification information of the file, and a directory information of the file; to transmit the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R MILIA/             Primary Examiner, Art Unit 2677